FILE                                                                   THIS OPINION WAS FILED
                                                                                  FOR RECORD AT 8 A.M. ON
       IN CLERK’S OFFICE                                                              JANUARY 14, 2021
SUPREME COURT, STATE OF WASHINGTON
       JANUARY 14, 2021
                                                                                     SUSAN L. CARLSON
                                                                                   SUPREME COURT CLERK




              IN THE SUPREME COURT OF THE STATE OF WASHINGTON

                                            )
        In the Matter of the Recall of      )
                                            )                No. 98683-5
                                            )
                                            )
                                            )
        Adam Fortney,                       )                En Banc
        Snohomish County Sheriff            )
                                            )
                     Appellant              )
        ____________________________________)                Filed: January 14, 2021
                                                                    _______________


               YU, J.—This case involves a recall petition against Snohomish County

        Sheriff Adam Fortney. Sheriff Fortney challenges the trial court’s finding that four

        of five recall charges filed against him are factually and legally sufficient. On

        September 10, 2020, we issued an order affirming the trial court in part and

        reversing in part. We now explain that order.
In re Recall of Adam Fortney, No. 98683-5




                                    BACKGROUND

       Snohomish County voters elected Adam Fortney as sheriff in November

2019, and he assumed office in January 2020.

       Fortney’s first four months in office were beset by multiple controversies.

In January 2020, Fortney rehired three deputies who had been terminated by the

former sheriff for serious misconduct. In March 2020, Fortney wrote a Facebook

post to justify a deputy’s use of physical force on a woman after a jaywalking

incident. Then in April 2020, Fortney publicly accused Governor Jay Inslee of

mishandling the COVID-19 crisis and stated that he would refuse to enforce the

governor’s “Stay Home – Stay Healthy” proclamation.

       In May 2020, four voters responded to Fortney’s actions by filing multiple

recall charges against him, initiating Washington’s recall process pursuant to RCW

29A.56.110-.270. The petitioners alleged five claims: (1) Fortney refused to

enforce the governor’s Stay Home – Stay Healthy proclamation, (2) Fortney

incited members of the public to violate the Stay Home – Stay Healthy

proclamation, (3) Fortney mismanaged the Snohomish County Jail by failing to

institute adequate policies and safety measures, (4) Fortney rehired three deputies

previously discharged for misconduct, and (5) Fortney failed to investigate a




                                            2
In re Recall of Adam Fortney, No. 98683-5


deputy sheriff who tackled and injured a black female for jaywalking. 3 Clerk’s

Papers (CP) at 452-470.

       After a hearing at the superior court, the trial court found four of the recall

charges were factually and legally sufficient. The court rejected the charge related

to the Snohomish County Jail, concluding that the petitioners had not met their

burden to allege specific facts and legal standards to show Fortney violated his

duties. 1 Verbatim Report of Proceedings (June 2, 2020) (VRP) at 91. The

following four recall charges were allowed to proceed:

   1. Adam Fortney endangered the peace and safety of the community and
      violated his statutory duties under RCW 36.28.010 and/or 36.28.011 and/or
      oath of office by declaring that he has not and will not enforce Governor
      Inslee's “Stay Home – Stay Healthy” proclamation;

   2. Adam Fortney endangered the peace and safety of the community and
      violated his statutory duties under RCW 36.28.010 and/or 36.28.011 and/or
      oath of office by inciting the public to violate Governor Inslee's “Stay Home
      – Stay Healthy” proclamation;

   3. Adam Fortney endangered the peace and safety of the community, violated
      his statutory duties under RCW 36.28.010, and exercised discretion in a
      manifestly unreasonable manner by rehiring three deputy sheriffs previously
      discharged following investigation and findings of misconduct; and

   4. Adam Fortney violated his statutory duties under RCW 36.28.011 and/or
      36.28.020 and exercised discretion in a manifestly unreasonable manner by
      making a public statement on March 27, 2020 that absolved a deputy sheriff
      of asserted wrongdoing for tackling a black woman related to a jaywalking
      incident without ensuring a proper investigation.


1 CP at 14.


                                            3
In re Recall of Adam Fortney, No. 98683-5


       On appeal, Fortney does not challenge the sufficiency of the first charge and

agrees to stand for recall on his refusal to enforce the Stay Home – Stay Healthy

proclamation. The petitioners do not cross appeal the trial court’s rejection of

Fortney’s handling of the Snohomish County Jail. Thus, we focus our review on

recall charges two, three, and four.

                                       ANALYSIS

       Washington voters have a constitutional right to recall nonjudicial elected

officials who commit acts of malfeasance or misfeasance or violate an oath of

office. WASH. CONST. art. I, § 33; RCW 29A.56.110. For the purposes of recall:

             (1) “Misfeasance” or “malfeasance” in office means any
       wrongful conduct that affects, interrupts, or interferes with the
       performance of official duty;

             (a) Additionally, “misfeasance” in office means the
       performance of a duty in an improper manner; and

           (b) Additionally, “malfeasance” in office means the
       commission of an unlawful act;

             (2) “Violation of the oath of office” means the neglect or
       knowing failure by an elective public officer to perform faithfully a
       duty imposed by law.

RCW 29A.56.110.

       The court’s role is solely that of gatekeeper in reviewing recall petitions. In

re Recall of Riddle, 189 Wn.2d 565, 570, 403 P.3d 849 (2017). As such, we do not

review the truth of recall charges. In re Recall of Wasson, 149 Wn.2d 787, 792, 72

                                            4
In re Recall of Adam Fortney, No. 98683-5


P.3d 170 (2003). It is the voters who must act as fact finders. In re Recall of West,

155 Wn.2d 659, 662, 121 P.3d 1190 (2005). Our judicial gatekeeping function

ensures public officials are not subject to “frivolous or unsubstantiated charges.”

In re Recall of Kelley, 185 Wn.2d 158, 163, 369 P.3d 494 (2016). We therefore

review petitions simply to determine if they are “legally and factually sufficient.”

In re Recall of Boldt, 187 Wn.2d 542, 548, 386 P.3d 1104 (2017).

       A recall petition is factually sufficient if the facts establish a case of

misfeasance, malfeasance, or violation of the oath of office. Wasson, 149 Wn.2d

at 791 (citing Cole v. Webster, 103 Wn.2d 280, 285, 692 P.2d 799 (1984)). A

petition is legally sufficient if it “‘state[s] with specificity substantial conduct

clearly amounting to misfeasance, malfeasance or violation of the oath of office.’”

West, 155 Wn.2d at 677 (quoting Chandler v. Otto, 103 Wn.2d 268, 274, 693 P.2d

71 (1984)). A petitioner bears the burden of identifying the “‘standard, law, or rule

that would make the officer’s conduct wrongful, improper, or unlawful.’” In re

Recall of Inslee, 194 Wn.2d 563, 568, 451 P.3d 305 (2019) (internal quotation

marks omitted) (quoting In re Recall of Pepper, 189 Wn.2d 546, 554-55, 403 P.3d

839 (2017)).

       We review the sufficiency of a recall petition de novo. Boldt, 187 Wn.2d at

549.




                                            5
In re Recall of Adam Fortney, No. 98683-5


 I.    CHARGE TWO: The “Incitement Charge”

       Charge Two alleges that Fortney incited members of the public to violate the

governor’s Stay Home – Stay Healthy proclamation. We affirm the trial court’s

ruling that this charge is legally and factually sufficient.



                                       A. Background

       On February 29, 2020, Governor Jay Inslee issued a statewide, emergency

Stay Home – Stay Healthy proclamation to prevent the spread of COVID-19. The

statewide proclamation temporarily closed nonessential businesses and prohibited

nonessential travel and activities.

       On March 23, 2020, Fortney responded to the Stay Home – Stay Healthy

proclamation, utilizing the official Snohomish County Sheriff’s Office Facebook

page. He stated in part, “As your elected sheriff, I have no intention of carrying

out enforcement for a stay-at-home directive.” 2 CP at 390-91. On April 21, 2020,

Fortney posted a lengthier statement. In that post, Fortney acknowledged the

seriousness of COVID-19 but criticized Governor Inslee’s response as

unconstitutional:

       Snohomish County Residents and Business Owners,

       ....




                                            6
In re Recall of Adam Fortney, No. 98683-5


       . . . I can no longer stay silent as I’m not even sure [Governor Inslee] knows
       what he is doing or knows what struggles Washingtonian’s [sic] face right
       now.

       ....

       As elected leaders I think we should be questioning the Governor when it
       makes sense to do so. Are pot shops really essential or did he allow them to
       stay in business because of the government taxes received from them? That
       seems like a reasonable question. If pot shops are essential, then why aren’t
       gun shops essential? . . .

       ....

       If this Coronavirus is so lethal and we have shut down our roaring economy
       to save lives, then it should be all or nothing. . . . [The Governor] is not
       prepared or ready to make these decisions. If we are going to allow
       government contractors and pot shops to continue to make a living for their
       families, then it is time to open up this freedom for other small business
       owners who are comfortable operating in the current climate. This is the
       great thing about freedom. If you are worried about getting sick you have the
       freedom to choose to stay home. If you need to make a living for your
       family and are comfortable doing so, you should have the freedom to do so.

       As I have previously stated, I have not carried out any enforcement for the
       current…stay-at-home order. . . . I have received a lot of outreach from
       concerned members of our community asking if Governor Inslee’s order is a
       violation of our constitutional rights.

       As your Snohomish County Sheriff, yes I believe that preventing business
       owners to operate their businesses and provide for their families intrudes on
       our right to life, liberty and the pursuit of happiness.…

       As your elected Sheriff I will always put your constitutional rights above
       politics or popular opinion. We have the right to peaceably assemble. We
       have the right to keep and bear arms. We have the right to attend church
       service of any denomination. The impacts of COVID 19 no longer warrant
       the suspension of our constitutional rights.



                                            7
In re Recall of Adam Fortney, No. 98683-5


       Along with other elected Sheriffs around our state, the Snohomish County
       Sheriff’s Office will not be enforcing an order preventing religious freedoms
       or constitutional rights. I strongly encourage each of you to reach out and
       contact your councilmembers, local leaders and state representatives to
       demand we allow businesses to begin reopening and allow our residents, all
       of them, to return to work if they choose to do so.

       . . . This is not a time to blindly follow, this is a time to lead the way.

Id. at 393-96.

       Fortney’s comments inspired a 79-year-old man to immediately reopen his

Snohomish County barbershop in violation of the Stay Home – Stay Healthy

proclamation, resulting in several community members lining up for haircuts

without wearing masks or social distancing. Id. at 352; 3 CP at 482.

                             B. Legal and Factual Sufficiency

   Fortney argues that the incitement charge is legally and factually insufficient

because his refusal to enforce the law does not constitute inciting others to violate

the law. Appellant’s Opening Br. at 36. Fortney underestimates both the

significance of his words and the power of his office.

       Fortney unambiguously proclaimed that the Stay Home – Stay Healthy

proclamation was unconstitutional and that the governor’s judgment should be

questioned, and he advocated that residents had the right to work. Fortney

specifically directed his message to Snohomish “business owners,” declaring that




                                            8
In re Recall of Adam Fortney, No. 98683-5


“it is time to open up this freedom [to work]” for “small business owners,” and it

was “time to lead the way.” 2 CP at 395-96.

       Fortney insists that he encouraged individuals only to contact their

representatives. Appellant’s Opening Br. at 36. However, the record indicates he

said much more, and Fortney’s words can be reasonably interpreted as an

exhortation for people to return to work. Moreover, petitioners provided evidence

that Fortney’s words had such an effect on a small business owner who opened the

doors of his barbershop to a line of unmasked customers. We agree with the trial

court’s determination that a voter could reasonably conclude that Fortney’s

specific words “incit[ed] folks to violate the stay-at-home order.” 1 VRP at 85.

       In combination with Fortney’s statements, Fortney’s express refusal to

enforce the law could be interpreted as a catalyst for action. As the sitting sheriff,

Fortney is the chief executive officer and conservator of the peace of Snohomish

County. RCW 36.28.010. He is statutorily obligated to “defend the county against

those who…endanger the public peace or safety” and “make complaint of all

violations of the criminal law.” RCW 36.28.010(2), .011. Therefore, when

Fortney, in his official capacity as “your Snohomish County Sheriff,” stated—

repeatedly and publicly—that he would not enforce Governor Inslee’s

proclamation and that it infringed on the right to work, he effectively nullified the

law. Though Sheriff Fortney is entitled to a great deal of discretion in his


                                            9
In re Recall of Adam Fortney, No. 98683-5


enforcement decisions, he is still subject to recall if he uses his discretion in a

“manifestly unreasonable manner.” In re Recall of Sun, 177 Wn.2d 251, 260, 299

P.3d 651 (2013). If Fortney leveraged his discretionary power to refuse to enforce

the governor’s proclamation with the objective of inciting noncompliance in the

midst of a pandemic, the voters may determine that this was a manifestly

unreasonable use of discretion.

       The dissent states that Fortney’s public comments “did not amount to

incitement to violate the law or nullification of the law” but were mere

“announcements” of his enforcement decisions. Dissent at 7. That reasonable

minds may disagree about the interpretation of Fortney’s words is precisely why

this charge should proceed to the voters. This court’s gatekeeping is simply to

ensure public officials are not subject to “frivolous or unsubstantiated charges,”

Kelley, 185 Wn.2d at 163, not to actually assess the truth of those charges.

Wasson, 149 Wn.2d at 792. We defer to the voters to draw reasonable inferences

from all the facts. See Boldt, 187 Wn.2d at 549 (“‘Voters may draw reasonable

inferences from the facts; the fact that conclusions have been drawn by the

petitioner is not fatal to the sufficiency of the allegations.’” (quoting West, 155

Wn.2d at 665)). Here, the voters may infer that Fortney’s public statements,

combined with his refusal to enforce the Stay Home – Stay Healthy proclamation,

were intended to telegraph more than just an “announcement of his discretionary


                                            10
In re Recall of Adam Fortney, No. 98683-5


decisions.” Dissent at 7. Voters may reasonably conclude that Fortney abused his

discretion by inciting Snohomish County residents to violate the law.

       Fortney also argues the incitement charge should be reversed because he did

not intend for people to violate the law. Appellant’s Opening Br. at 38. He

contends that the term “incitement” refers to the accomplice liability statute,

requiring the petitioners to prove Fortney had “knowledge” others would commit a

crime. Id. at 37; RCW 9A.08.020. We disagree. The petitioners do not accuse

Fortney of engaging in criminal conduct pursuant RCW 9A.08.020. As they

indicate in their briefing, they merely use “incite” according to its plain, ordinary

meaning to “move” people to action. Br. of Resp’t at 24. The petitioners accuse

Fortney of violating his statutory duties rather than of committing any legal crime,

and thus, they were not required to demonstrate intent. See In re Recall of Bolt,

177 Wn.2d 168, 174, 298 P.3d 710 (2013) (requiring petitioner to show intent to

commit an unlawful act where charging an official with a violation of the law).

       Fortney next contends that the refusal to enforce charge is duplicative to the

incitement charge and that he cannot be subjected to two recall charges for the

same conduct. Fortney is incorrect. This court has previously affirmed multiple

recall charges arising from the same conduct, even in instances where recall

charges were “not materially different.” Riddle, 189 Wn.2d at 577. In Riddle, we

affirmed a trial court ruling that a clerk could stand recall on two separate counts


                                            11
In re Recall of Adam Fortney, No. 98683-5


for her failure to use a court processing system: one count for failure to timely

transmit child support orders and one count for failure to timely transmit

restraining orders. Id. at 572-77. Although the allegations against Fortney in

charge one and charge two rely on the same set of public statements, they are

sufficient to stand as separate recall charges.

       Finally, we wish to briefly address Fortney’s claim that the incitement

charges “effectively prevent [him] from expressing any disagreement or criticism

of the way the law has been applied.” Appellant’s Opening Br. at 36-37.1

       Fortney has not simply expressed “disagreement or criticism” of the law,

which he is entitled to do as a matter of free speech. Rather, he stands accused of

using a professional Facebook account and the official page of the Snohomish

County Sheriff’s Office to leverage his enforcement authority as “your elected

Sheriff” to effectively nullify a state law. Fortney does not have the authority as

Snohomish County sheriff to determine the constitutionality of laws. That is the

role of the courts. WASH. CONST. art. IV, § 1; Colvin v. Inslee, 195 Wn.2d 879,

892, 467 P.3d 953 (2020). Washington law explicitly forbids a sheriff from

practicing law. RCW 36.28.110. While Fortney may be entitled to his private

       1
         It is important to note that Fortney has not responded to the recall petitions with a First
Amendment defense. U.S. CONST. amend. I. This court has already struck down a First
Amendment defense to recall petitions. Riddle, 189 Wn.2d 565. The right to free speech is a
protection from the government rather than individuals, so “voters unquestionably have a right to
base their decisions on what a public official says, the First Amendment notwithstanding.” Id. at
584.


                                                12
In re Recall of Adam Fortney, No. 98683-5


opinions as a citizen, he is not protected from the scrutiny of the voters when he

uses the power of his office to effectuate his own legal conclusions.2

       The petitioners have provided sufficient allegations to permit the voters to

decide if Fortney incited the public to violate the governor’s Stay Home – Stay

Healthy proclamation.



 II.   CHARGE THREE: The “Rehiring Charge”

   Charge Three alleges that Fortney exercised his discretion in a manifestly

unreasonable way by rehiring three deputies previously terminated for misconduct.

We affirm the trial court’s ruling that this charge is legally and factually sufficient.

                                          A. Background

       Upon taking office, Fortney quickly reinstated deputies Art Wallin, Matthew

Boice, and Evan Twedt who had been discharged by Fortney’s predecessor, Sheriff

Ty Trenary. We briefly explain those terminations.

       Wallin was terminated in October 2019, after years of repeated reprimands.

In April 2016, Wallin was reprimanded for the unauthorized use of dangerous

maneuvers during car chases. In July 2018, he was reprimanded for failure to

       2
          This court recently addressed a recall charge where a sitting city councilman used social
media accounts to criticize the State’s COVID-19 response. We concluded that a charge alleging
the councilman encouraged citizens to disobey the law was insufficient in part because
legislators, unlike those in the executive branch, do not have a duty to enforce public health
orders. In re Recall of White, 196 Wn.2d 492, 502-03, 474 P.3d 1032 (2020).



                                                13
In re Recall of Adam Fortney, No. 98683-5


timely file police reports and book evidence. In December 2018, he was

reprimanded for improperly deploying a police dog. In February 2019, Wallin was

reprimanded for negligence and endangerment of others during a police stop when

he unintentionally drove over the hand of a woman, causing her multiple fractures.

All four reprimand letters advised Wallin that any further policy violations might

result in “discipline up to and including termination.” 1 CP at 200; 2 CP at 201,

203, 209.

       In October 2018, Wallin was involved in the death of a 24-year-old man.

After Wallin stopped a speeding and erratic driver using unauthorized maneuvers,3

he “heard what he believed was the sound of the truck being restarted, and

observed what appeared to be [the driver] manipulating the gear shift.” 2 CP at

249. Wallin fired two shots, killing the driver. A later search revealed a firearm in

the truck console. A newspaper article submitted into the record indicates that

Wallin reportedly shot the driver because his “spidey sense” told him the driver

was armed. 4 Though the Snohomish County Prosecutor’s Office declined to

criminally charge him, Sheriff Trenary concluded that Wallin violated department




       3
         Wallin used the same maneuvers he had been reprimanded for two years earlier.
       4
         The same newspaper article stated that Fortney had been Wallin’s supervisor and on the
scene the night of the pursuit. Fortney was criticized for pulling the driver’s passenger out of the
truck by her hair. The article also states that Fortney was disciplined by then Sheriff Trenary for
Fortney’s role in the chase.


                                                14
In re Recall of Adam Fortney, No. 98683-5


policy regarding the chase and deadly use of force. Snohomish County settled a

civil rights lawsuit regarding the incident for $1 million.

       Sheriff Trenary terminated Boice and Twedt in November 2019, after an

investigation revealed that they had conducted an illegal search on the car of a

suspect. The officers attempted to cover up their illegal search by impounding the

vehicle and filing incomplete police reports. Sheriff Trenary concluded that Boice

and Twedt “worked together to conduct an unlawful search of a suspect’s vehicle,

and purposefully attempted to keep [their] actions hidden from discovery.” Id. at

299, 311-12. Boice and Twedt were placed on a list of officers with a history of

credibility problems that prosecutors are required to report to defense attorneys. 5

       On November 1, 2019, the same day of Boice’s and Twedt’s terminations,

Fortney published a Facebook post accusing Sheriff Trenary of corruption and

political motivation in the firing of his “most outspoken advocates.” 2 CP at 333-

34. He referred to Wallin, Boice, and Twedt as “very good men, honest, with

impeccable work records” and called for investigations into the firings. Id. at 334.



       5
          During this disciplinary process, Fortney wrote a memo to his lieutenant claiming that
he and many other officers were unaware that inventory searching a trunk violated department
policy. He said he had “inventoried a trunk countless times over the last several years” and had
watched his patrol crew do the same as sergeant. 2 CP at 336. Fortney complained that training
on the new policy was inadequate and that the policy manual contained conflicting instructions
on inventorying a vehicle trunk. A bureau chief rebutted each of Fortney’s points and showed
that the policies were not inconsistent. 1 CP at 185. Boice, Twedt, and Fortney had all been
issued and acknowledged receipt of the relevant policies. Id. at 185-86; 2 CP at 339-40.



                                               15
In re Recall of Adam Fortney, No. 98683-5


The Snohomish County Deputy Sheriff’s Association (SCDSA) filed termination

grievances for all three deputies. Id. at 240, 250.

       Once he became sheriff, Fortney responded to the grievances by writing

letters to SCDSA, justifying the deputies’ conduct and explaining his decision to

rehire them. In Wallin’s case, Fortney concluded that Wallin reasonably perceived

the speeding driver to be dangerous. As to Boice and Twedt, Fortney concluded

that the deputies had not “purposely violated any laws whatsoever” but simply

“wrote less complete reports than they should have.” Id. at 240, 243. On January

28, 2020, Fortney published a Facebook post from his Snohomish County Sheriff

Facebook page, encouraging the community to read his decision letters. He

continued:

       I would like to ask those in our community that are vocal and disagree with
       my decision, did you consider, even for a second, that maybe, just maybe,
       the former Sheriff terminated these employees without cause? I believe the
       word I used during the campaign was “corrupt”. What if that is an accurate
       statement and these employees never deserved to be terminated in the first
       place? They were fired in the heat of a very heated political campaign and
       each one of them were very loud vocal supporters of mine and not the sitting
       Sheriff at the time. One was even the union president of the Deputy
       Sheriff's Association that chose to endorse me and not the Sheriff. Did that
       factor in the former Sheriff's decision? I would say it did.

Id. at 342.




                                            16
In re Recall of Adam Fortney, No. 98683-5


                              B. Legal and factual sufficiency

       Fortney contends that the rehiring charge is factually and legally insufficient

because he followed applicable protocol and had the discretion to reinstate these

officers. However, at issue in this case is not whether Fortney was permitted to

reinstate the deputies but whether voters could find Fortney abused his discretion

by doing so.

       Supervising employees involves a “substantial amount of discretion.” Bolt,

177 Wn.2d at 175. An elected official cannot be recalled for an appropriate use of

his or her discretion granted by law. In re Recall of Burnham, 194 Wn.2d 68, 76,

448 P.3d 747 (2019) (quoting Chandler, 103 Wn.2d at 274). Though personnel

decisions are subject to recall petitions, Sun, 177 Wn.2d at 258-61, elected officials

will not be recalled simply for making unpopular personnel choices. Cole, 103

Wn.2d at 286-87. However, recall charges based on discretionary acts are legally

sufficient “if an elected official exercised discretion in a ‘manifestly unreasonable’

manner.” Burnham, 194 Wn.2d at 76 (quoting Greco v. Parsons, 105 Wn.2d 669,

672, 717 P.2d 1368 (1986)).

       Fortney used his discretion as sheriff to reinstate deputies who had been

discharged for serious misconduct. Wallin, Boice, and Twedt have personnel

records that include incidents of negligence and endangerment, constitutional

violations, cover-up schemes, and the use of deadly force. Fortney referred to all


                                            17
In re Recall of Adam Fortney, No. 98683-5


three as men as having “impeccable work records.” 2 CP at 334. In his very first

month as sheriff, Fortney conducted his own review of the former sheriff’s

termination decisions. He did so despite potential conflicts of interest: having been

on the scene the night of Wallin’s shooting, having been involved in Boice’s and

Twedt’s termination investigation, and having the “loud vocal support[]” by all

three deputies during his election campaign. Id. at 342.

       Fortney’s personnel choices were not merely “unpopular decisions” but

potentially harmful liabilities for Snohomish County residents. We agree with the

trial court that voters could reasonably conclude that Fortney exercised his

discretion in a manifestly unreasonable manner when he reinstated these deputies.

       Fortney and amicus make an additional claim that because Fortney did not

violate the terms of the collective bargaining agreement, his personnel decisions

should be unreviewable by recall petition. Neither Fortney nor amicus provides

support for the claim that an official must violate a collective bargaining agreement

before he or she is subject to recall. The existence of a collective bargaining

agreement does not shield Fortney’s acts from recall. 6




       6
         The collective bargaining agreement provides that “[t]he Employer shall not discipline
any employee unless just cause for such discipline exists.” Collective Bargaining Agreement at
28. While the collective bargaining agreement is not in the record, amicus SCDSA cites it and
provides a link to an online version:
https://www.snohomishcountywa.gov/DocumentCenter/View/66276/Deputy-Sheriffs-
Association-CBA?bidId= [https://perma.cc/J2YX-XR32].


                                               18
In re Recall of Adam Fortney, No. 98683-5


III.   CHARGE FOUR: The “Failure To Investigate Charge”

   Charge Four alleges that Fortney failed to investigate an incident regarding a

deputy’s use of force. We reverse the trial court’s ruling that this charge is legally

and factually sufficient.

                                            A. Background

       On March 21, 2020, a Snohomish County deputy tackled and arrested a

black female after a jaywalking incident. The petitioners allege that on March 26,

2020, an attorney complained to the sheriff’s office of misconduct relating to the

woman’s arrest. The petitioners did not attach a copy of the attorney’s complaint

in the record but included only a one-page summary of the arrest that notes charges

for “obstruct[ing] law enforcement” and “resisting arrest,” and indicates that the

woman was in held in custody for over 24 hours. 3 CP at 515.

       On March 27, Fortney published a Facebook post stating that according to

his review of the evidence, the deputy stopped a jaywalker to discuss the

infraction, but she declined to identify herself and ran from the officer, resulting in

a chase and tackle. Fortney stated that he found that deputy’s actions were

“reasonable.” Id. at 469.

       The petitioners characterize Fortney’s post as absolving the deputy of

wrongdoing without sufficient internal process in violation of internal Snohomish




                                              19
      In re Recall of Adam Fortney, No. 98683-5


      County Sheriff’s Office policies about how to deal with a complaint, as well as

      Fortney’s duties under RCW 36.28.010 and .011.

                                     B. Factual and Legal Sufficiency

             Fortney contends that his public statements about the arrest of the jaywalker

      are factually and legally insufficient to justify recall. We agree with Fortney.

             Recall petitioners must show that they know “‘identifiable facts’” that

      support each charge. Kelley, 185 Wn.2d at 164 (quoting In re Recall of Reed, 156

      Wn.2d 53, 58, 124 P.3d 279 (2005)). “[C]harges are factually sufficient only if

      they enable the voters and the challenged official to make informed decisions.” Id.

      (citing Wasson, 149 Wn.2d at 791).

             Though the petitioners allege Fortney failed to perform his duty to properly

      investigate a complaint, they have not provided the complaint for review. There is

      no record that provides the necessary details. Without this information the

      petitioners have failed to show “identifiable facts” to support their allegations and

      assess Fortney’s actions. Accordingly, we reverse the trial court’s decision that

      this charge is factually sufficient.


IV.   Fortney’s Challenge to the Trial Court’s Denial of His Motion for Reconsideration

             Finally, Fortney contends that the trial court erred by denying his motion for

      reconsideration. We find that the trial court did not abuse its discretion.



                                                  20
In re Recall of Adam Fortney, No. 98683-5


       CR 59(a)(4) allows the trial court to vacate an order if a party provides

“[n]ewly discovered evidence, material for the party making the application, which

the party could not with reasonable diligence have discovered and produced at the

trial.”7 Fortney argues that the declarations he submitted in support of his motion

constitute “newly discovered evidence.”8 The trial court disagreed and denied the

motion. We review a trial court’s decision on a CR 59 motion for an abuse of

discretion. Pendergrast v. Matichuk, 186 Wn.2d 556, 569, 379 P.3d 96 (2016).

       Fortney does not show that his new declarations contained information that

was unknown to Fortney and his staff at the time of trial. Instead, Fortney argues

that he had difficulty in filing his materials so quickly. He claims that it would be

“unreasonable” not to consider the declarations because of the recall statute’s short

timeframe.

       Fortney is correct that the recall timeline in the trial court is short. RCW

29A.56.140. But that timeline is fundamental to the “interest of the people in an

expeditious recall procedure.” Janovich v. Herron, 91 Wn.2d 767, 777, 592 P.2d

1096 (1979). If the expedited timeframe for recall provides a reason to reopen

those cases for additional evidence, there would be no reason to expedite these

       7
          The parties disputed whether CR 59 even applies to recall proceedings. The parties
have not raised this issue before this court.
        8
          Fortney’s “newly discovered evidence” consisted of four declarations by himself and
other sheriff’s office staff discussing complaints about the jaywalker’s arrest, the office’s
response to those complaints, and details of the arrest. It also included a memorandum from the
prosecutor’s office explaining the decision not to prosecute Wallin for murder.


                                              21
In re Recall of Adam Fortney, No. 98683-5


cases. The trial court did not abuse its discretion by denying Fortney’s motion for

reconsideration.

V.     Fortney’s Challenge to the Ballot Synopsis

       Fortney also challenges the trial court’s final ballot synopsis. He alleges that

the trial court erred by “correcting” the synopsis and that by doing so it “fixed”

otherwise fatal errors in the rehiring and failure to investigate charges that would

have rendered them factually and legally insufficient. Appellant’s Opening Br. at

38.

       RCW 29A.56.140 states that a superior court shall correct any ballot

synopsis it deems inadequate. Any decision regarding the ballot synopsis by the

superior court is final. We have held that this statute renders ballot synopsis

decisions “not reviewable by this court.” In re Recall of Zufelt, 112 Wn.2d 906,

910, 774 P.2d 1223 (1989) (citing Kreidler v. Eikenberry, 111 Wn.2d 828, 834,

766 P.2d 438 (1989)). Although we have previously stated that this court “may, in

unusual circumstances, exercise our inherent power of review to determine if the

trial court’s decision is arbitrary, capricious, or contrary to law,” we decline to do

so here. Kreidler, 111 Wn.2d at 837.

                                     CONCLUSION

       We affirm the trial court’s ruling that the incitement charge and the rehiring

charge are factually and legally sufficient. These charges, along with the


                                            22
In re Recall of Adam Fortney, No. 98683-5


unchallenged refusal-to-enforce charge, will proceed to the signature gathering

phase.




                                            23
In re Recall of Adam Fortney, No. 98683-5




                                     No. 98683-5

      GORDON McCLOUD, J. (concurring in part/dissenting in part)—The

majority holds that an elected sheriff cannot use his or her executive branch office

to “nullify” a law, to enforce his or her own personal opinions about the

constitutionality of a law, or to incite countywide disobedience of a law. Majority

at 8-9, 12. I agree.

      But the majority also recognizes that an elected sheriff can express

disagreement with or criticism of a law. Id. at 12 (if the sheriff had “simply

expressed ‘disagreement or criticism’ of the law,” that would be something “he is

entitled to do as a matter of free speech”). I agree with this, also. In addition, as I

discuss further below, an elected sheriff possesses discretion about how to enforce

the law and may ordinarily choose education or warnings over arrest or citation.

      The difficult question in this case is whether Snohomish County Sheriff

Adam Fortney’s statements fell into the first, impermissible, category—which



                                            1
In re Recall of Adam Fortney, No. 98683-5
(Gordon McCloud, J., concurring in part/dissenting in part)



would make the petition sufficient to support recall for inciting lawlessness—or

into the second, permissible category—which would not.

        I part ways with the majority because I cannot agree that Fortney’s public

statements show complete “refusal to enforce the law” or countywide incitement to

violate the law. Id. at 8-9. Instead, taken as a whole, his statements show that he

disagrees with the law, that he encourages people to oppose the law—especially by

writing to elected officials—and that he chooses to enforce the law through

education rather than arrest. Finally, and most critically for the “incitement”

charge, Fortney’s statements also show that he chose to make that enforcement

decision public and transparent by posting it on social media.

        I would therefore reverse the superior court’s decision to allow the

incitement charge to move forward.1 Accordingly, I concur in part and dissent in

part.

                                           FACTS

        On March 22, 2020, the Washington Association of Sheriffs and Police

Chiefs (WASPC) sent an “Overall Communications Guidance” document to its



        1
         I agree that the rehiring recall charge is factually and legally sufficient and that
the failure to investigate charge is factually insufficient. I also agree with the majority’s
decisions regarding Fortney’s motion for reconsideration and challenges to the ballot
synopsis.
                                              2
In re Recall of Adam Fortney, No. 98683-5
(Gordon McCloud, J., concurring in part/dissenting in part)



members to promote a consistent statewide response to the COVID-19 pandemic

and Governor Inslee’s anticipated “Stay Home – Stay Healthy” proclamation. 2

Clerk’s Papers (CP) at 233. The guidance provided recommendations for

communicating with the public, resources comparing Washington’s situation to

that of other states, and samples of public statements from California, which had

already issued a “stay-at-home” order. Id. at 233-37.

      On March 23, Governor Inslee issued the expected proclamation. Fortney

immediately posted a social media response to a flood of 911 calls seeking

information about the proclamation. Fortney’s post largely quoted WASPC’s

sample public statements. He said that the “the governor is NOT asking law

enforcement to enforce a statewide stay-at-home order,” that “[a]s your elected

sheriff, I have no intention of carrying out enforcement for a stay-at-home

directive,” that “deputies are not going to be going around neighborhoods to check

to see if people are out when they shouldn’t be,” and that his office “will not make

any arrests or take anybody to jail for violations.” 3 CP at 474-75.

      On the other hand, Fortney also posted a link to a public website for

COVID-19 information, stated the goal of the stay-at-home order was “to

encourage people to self-regulate their behavior and home isolate, protect

themselves and go about only the essential activities, while practicing social

                                            3
In re Recall of Adam Fortney, No. 98683-5
(Gordon McCloud, J., concurring in part/dissenting in part)



distancing and common sense,” and that he viewed the sheriff’s “role more as one

of education: educating people how to keep themselves safe, how to keep their

families safe and most importantly, to keep the rest of the community safe,

especially our elderly and other vulnerable populations.” Id.

      Fortney then posted an update on April 21 addressed to “Snohomish County

Residents and Business Owners.” Id. at 477. He did not take down his earlier post

endorsing education, rather than criminal justice involvement, as his preferred

method for addressing public health concerns and conduct mandates. But he

excoriated Governor Inslee’s response to the pandemic, questioned “if he even has

a plan,” expressed worry “about the economy” and about “Washingtonian’s [sic]

that need to make a living for their family,” and attacked what he viewed as

inconsistencies in the categorization of “essential” businesses (contrasting “pot

shops” with “gun shops” and government contractors with private construction

workers). Id. at 477-80. Fortney advocated an “all or nothing” economic

shutdown, instead. Id. at 479. He promised, “As your elected Sheriff I will always

put your constitutional rights above politics or popular opinion,” and he

specifically cited the rights “to peaceably assemble,” to “keep and bear arms,” and

to “attend church service of any denomination.” Fortney further declared that



                                            4
In re Recall of Adam Fortney, No. 98683-5
(Gordon McCloud, J., concurring in part/dissenting in part)



“[t]he impacts of COVID 19 no longer warrant the suspension of our constitutional

rights.” Id. at 480.

      Critically, Fortney clarified that “this virus is very real and sadly, it has

taken 97 lives in Snohomish County. This is a very serious issue and the

appropriate precautions need to be taken to protect our most vulnerable

populations.” Id. at 477. But Fortney believed that “our communities have already

shown and continue to show they understand the severity of the situation and are

doing all they can already to keep themselves, their families and neighbors safe

and healthy.” Id.

      Finally, Fortney stated the following about what he was specifically

encouraging others to do:

      Along with other elected Sheriffs around our state, the Snohomish
      County Sheriff’s Office will not be enforcing an order preventing
      religious freedoms or constitutional rights. I strongly encourage each
      of you to reach out and contact your councilmembers, local leaders and
      state representatives to demand we allow businesses to begin reopening
      and allow residents, all of them, to return to work if they choose to do
      so.
      The great thing about Snohomish County government is we have all
      worked very well together during this crisis. I’m not saying we agree
      all of the time, I’m saying we have the talent and ability to get this done
      for Snohomish County! This is not a time to blindly follow, this is a
      time to lead the way.




                                            5
In re Recall of Adam Fortney, No. 98683-5
(Gordon McCloud, J., concurring in part/dissenting in part)



Id. at 480 (emphasis added). In other words, he was mainly encouraging people to

contact their elected officials.

      Fortney’s social media posts “inspired” a Snohomish County barbershop to

reopen in violation of Governor Inslee’s proclamation. 2 CP at 352.

                                       ANALYSIS

      I agree with the majority that sheriffs are elected to enforce the law. And

elected sheriffs maintain substantial discretion about how to enforce and discuss

the law. In addition, I agree with the majority that elected sheriffs cannot abuse

that discretion to the point of nullifying the law and inciting lawlessness.

      I disagree, however, with the majority’s conclusion that the allegations in

this case showed that Fortney’s public media posts fell into the unlawful

nullification/incitement category rather than into the lawful discretionary

enforcement/speech category.

      I begin with the uncontroversial premise that elected sheriffs possess a good

deal of discretion about how to enforce and talk about the law (Part I). I then

describe the standard that we must apply to such discretionary decisions in a recall

case: we must ask whether the petitioners recited specific facts sufficient to show

that the elected official manifestly abused their discretion and, if the answer is no,

the recall charge fails (Part II). I conclude that Fortney’s public statements, taken

                                            6
In re Recall of Adam Fortney, No. 98683-5
(Gordon McCloud, J., concurring in part/dissenting in part)



as a whole, constituted announcements of his discretionary decisions about how to

enforce the law. They did not amount to incitement to violate the law or

nullification of the law (Part III).

I.     A SHERIFF HAS DISCRETION ABOUT HOW TO DISCHARGE HIS OR HER DUTY
       TO ENFORCE THE LAW—ARREST IS NOT REQUIRED IN EVERY SITUATION

       As the majority says, Fortney, as the elected sheriff of Snohomish County, is

“statutorily obligated to ‘defend the county against those who . . . endanger the

public peace or safety’ and ‘make complaint of all violations of the criminal law.’”

Majority at 9 (quoting RCW 36.28.010(2), .011).

       But a sheriff is not required to arrest and imprison every violator of every

law in the county. Sheriffs, as executive branch officials, exercise considerable

discretion in carrying out their duties. See In re Recall of White, 196 Wn.2d 492,

503 n.4, 474 P.3d 1032 (2020) (“Executive officers do have some measure of

constitutionally protected discretion in how they carry out [their] responsibility [to

enforce the law].” (citing State v. Rice, 174 Wn.2d 884, 889, 279 P.3d 849 (2012);

In re Impoundment of Chevrolet Truck, 148 Wn.2d 145, 149, 60 P.3d 53 (2002))).

       Law enforcement officers in particular have discretion about whether to

arrest. See Donaldson v. City of Seattle, 65 Wn. App. 661, 670, 831 P.2d 1098




                                            7
In re Recall of Adam Fortney, No. 98683-5
(Gordon McCloud, J., concurring in part/dissenting in part)



(1992) (“Generally, where an officer has legal grounds to make an arrest he has

considerable discretion to do so.”).

      In fact, the legislature has explicitly made arrest mandatory for certain

specifically enumerated crimes, thereby implying that arrest is not mandatory for

other crimes. RCW 10.31.100(2); see State v. LG Elecs., Inc., 186 Wn.2d 1, 9, 375

P.3d 636 (2016) (“‘“[w]here a statute specifically designates the things upon which

it operates, there is an inference that the Legislature intended all omissions”’”

(alteration in original) (quoting In re Pers. Restraint of Hopkins, 137 Wn.2d 897,

901, 976 P.2d 616 (1999) (quoting Queets Band of Indians v. State, 102 Wn.2d 1,

5, 682 P.2d 909 (1984)))). It is therefore not surprising that the very same statute

that makes arrest mandatory for a small category of crimes also states that

discretion about whether to arrest for other crimes remains the rule: RCW

10.31.100 gives law enforcement officers “authority to arrest” for other crimes.

      It is certainly true that a blanket refusal to enforce some laws, combined

with incitement to disobey those laws, could rise to the level of an abuse of

discretion. For example, a social media post that Washington’s laws prohibiting

murder or robbery are unconstitutional alongside a blanket refusal to enforce those

laws would likely provide sufficient basis to recall a sheriff.



                                            8
In re Recall of Adam Fortney, No. 98683-5
(Gordon McCloud, J., concurring in part/dissenting in part)



       But law enforcement clearly has discretion (within constitutional limits 2) to

decline to enforce many laws by arrest. For example, before the people of our state

legalized cannabis use, some cities took the approach of generally declining to

enforce marijuana laws through arrest or charging. Mayor’s Office FAQs on

Marijuana Enforcement in Seattle (Sept. 1, 2010), SEATTLE POLICE DEPARTMENT:

SPD BLOTTER, https://spdblotter.seattle.gov/2010/09/01/mayors-office-faqs-on-

marijuana-enforcement-in-seattle/ [https://perma.cc/VDX9-W8HX]. That was

certainly a discretionary decision. Another example arose this year: some police

departments declined to arrest for violation of laws requiring permits for

demonstrations. Mike Baker, Free Food, Free Speech and Free of Police: Inside

Seattle’s ‘Autonomous Zone’ N.Y. TIMES, June 11, 2020,

https://www.nytimes.com/2020/06/11/us/seattle-autonomous-zone.html

[https://perma.cc/FW5Y-35MT]. That was also a discretionary decision.

       The point is that sheriffs are not required to arrest every violator and that a

public announcement of a countywide arrest decision does not amount to

“incitement” of lawlessness. Instead, the decision about how to enforce is clearly


       2
         See, e.g., Wayte v. United States, 470 U.S. 598, 608, 105 S. Ct. 1524, 84 L. Ed.
2d 547 (1985) (“[T]he decision to prosecute may not be ‘“deliberately based upon an
unjustifiable standard such as race, religion, or other arbitrary classification.”’” (quoting
Bordenkircher v. Hayes, 434 U.S. 357, 364, 98 S. Ct. 663, 54 L. Ed. 2d 604 (1978)
(quoting Oyler v. Boles, 368 U.S. 448, 456, 82 S. Ct. 501, 7 L. Ed. 2d 446 (1962)))).
                                              9
In re Recall of Adam Fortney, No. 98683-5
(Gordon McCloud, J., concurring in part/dissenting in part)



discretionary. Announcing that discretionary enforcement decision to the public

constitutes transparency, not incitement.

II.   WE REVIEW RECALL CHARGES BASED ON AN ELECTED OFFICIAL’S
      DISCRETIONARY DECISIONS FOR MANIFEST ABUSE OF DISCRETION

      Elected officials—including those in the executive branch—may certainly

be forced to stand for recall for abusing the discretion due their office. See, e.g., In

re Recall of Sun, 177 Wn.2d 251, 255, 299 P.3d 651 (2013) (“If recall is sought for

acts falling within the elected official’s discretion, the official must have acted with

a manifest abuse of discretion.” (citing In re Recall of Bolt, 177 Wn.2d 168, 298

P.3d 710 (2013))); majority at 17 (“[R]ecall charges based on discretionary acts are

legally sufficient ‘if an elected official exercised discretion in a “manifestly

unreasonable” manner.’” (quoting In re Recall of Burnham, 194 Wn.2d 68, 76, 448

P.3d 747 (2019) (quoting Greco v. Parsons, 105 Wn.2d 669, 672, 717 P.2d 1368

(1986)))). As the quoted material shows, to meet that standard, a petitioner must

allege sufficient facts to show a “manifest abuse of discretion.”

      The standard for recall based on discretionary decisions used to be lower.3

But not anymore. The constitutional standard that we have embraced for years is


      3
         For many years, we routinely forwarded recall petitions to the voters for elected
officials’ poor discretionary decisions. See, e.g., Morton v. McDonald, 41 Wn.2d 889,
892-93, 252 P.2d 577 (1953) (“appoint[ing] a water commissioner who was not qualified
or able to discharge the duties of that office”); Bocek v. Bayley, 81 Wn.2d 831, 837, 505
                                            10
In re Recall of Adam Fortney, No. 98683-5
(Gordon McCloud, J., concurring in part/dissenting in part)



that a recall petition based on a discretionary decision is legally sufficient only if

the official exercised that discretion in a manifestly unreasonable manner.

Burnham, 194 Wn.2d at 76.

      Thus, we must test this petition for legal and factual sufficiency—just like

we test every other recall petition. In Recall of Durkan, No. 98897-8, slip op. at 22

(Wash. 10, 2020), http://www.courts.wa.gov/opinions/pdf/98897-

8%20Opinion.pdf. Where, as here, we apply that test to a discretionary decision—

the decision to make public statements about refusing to enforce the Stay Home –

Stay Healthy proclamation via arrests and about encouraging constituents to tell

their representatives that they disagree with that law—we must ask: Did Fortney’s

announcement of his enforcement decision constitute a manifest abuse of the

discretion due his office?




P.2d 814 (1973) (“hir[ing] an unqualified school superintendent” and thus “failing to act
in the best interests of the school district community”); State ex rel. Citizens Against
Mandatory Bussing v. Brooks, 80 Wn.2d 121, 129, 492 P.2d 536 (1972) (“employing
officials known to be incompetent”). But we took a new approach and articulated a new
standard in 1984: “[D]iscretionary acts of a public official are not a basis for recall
insofar as those acts are an appropriate exercise of discretion by the official in the
performance of his or her duties.” Cole v. Webster, 103 Wn.2d 280, 283, 692 P.2d 799
(1984) (emphasis added) (overruling four cases that applied the old standard, including
Bocek and Citizens Against Mandatory Bussing).
                                           11
In re Recall of Adam Fortney, No. 98683-5
(Gordon McCloud, J., concurring in part/dissenting in part)



III.   THE FACTUAL BASIS FOR FORTNEY’S “INCITEMENT” CHARGE IS THAT HE
       PUBLICIZED HIS DISCRETIONARY REFUSAL TO ENFORCE THROUGH ARREST;
       PETITIONERS MUST THEREFORE SHOW THAT FORTNEY MANIFESTLY ABUSED
       HIS DISCRETION IN MAKING AND PUBLICIZING THAT DECISION—THEY FAIL
       TO DO SO

       The recall petition contains two grounds for recall related to failure to

enforce. One is the incitement charge—which Fortney appeals and which is

currently before this court. The other is the failure-to-enforce charge—on which

Fortney has agreed to stand for recall.4

       I read the charges as basically the same and as equally insufficient to show

that the sheriff’s language constituted an abuse of his discretion. There are several

reasons for this.

       First, the petitioners essentially alleged two equivalent bases for recall. The

first charge in the petition, which is not before us, asserts that Fortney failed to

enforce the governor’s proclamation. But the second charge in the petition, which

is before us, asserts only that Fortney publicized that very same discretionary

decision not to enforce. A review of the petition shows that both charges are based




       4
        Fortney declined to appeal the superior court’s decision on the failure to enforce
charge. Appellant’s Opening Br. at 2 n.1. I address that charge only to the extent
necessary to discuss the incitement charge, which Fortney did appeal.

                                            12
In re Recall of Adam Fortney, No. 98683-5
(Gordon McCloud, J., concurring in part/dissenting in part)



on the exact same social media posts, directed at the exact same audience, and

supposedly violated the exact same duty.

      Second, I read the sheriff’s public statements as a whole and in context.

      Fortney’s social media statements criticized Governor Inslee’s response to

the COVID-19 pandemic, questioned the categorization of which businesses and

projects were “essential,” and refused to enforce the Stay Home – Stay Healthy

proclamation via arrests. And he announced to the public that he would generally

not enforce the proclamation. 3 CP at 474, 479.

      But that is not all he said. When considered in context, we must also

remember that Fortney never took down or repudiated his position that he believed

education and persuasion were the better way to keep people safe. Id. at 475. He

also clarified what he meant by nonenforcement: “Our deputies are not going to be

going around neighborhoods to check to see if people are out when they shouldn’t

be,” they would not “ask for badges, identification, or a letter that certifies” why a

person is at the grocery store, and they would “not make any arrests or take

anybody to jail for violations.” Id.

      Similarly, Fortney announced his beliefs that the proclamation violated

constitutional rights and that people should be free to return to work if they choose.



                                           13
In re Recall of Adam Fortney, No. 98683-5
(Gordon McCloud, J., concurring in part/dissenting in part)



And the majority emphasizes that Fortney encouraged Snohomish County residents

“to open up this freedom” and “lead the way.” Majority at 8.

      But Fortney did not say that he meant residents should “lead the way” by

returning to ordinary business in violation of the order. See 3 CP at 479-80 (“[i]f

you need to make a living for your family and are comfortable doing so, you

should have the freedom to do so”). He did say that he meant residents should

“lead the way” by voicing their dissatisfaction to their elected officials. Id. (“I

strongly encourage each of you to reach out and contact your councilmembers,

local leaders and state representatives to demand we allow businesses to begin

reopening and allow our residents, all of them, to return to work if they choose to

do so.”).

      And Fortney said more than just “lead the way.” In context, he also publicly

warned that “this virus is very real and sadly, it has taken 97 lives in Snohomish

County.” Id. at 477. He also publicly stated that the virus “is a very serious issue

and the appropriate precautions need to be taken to protect our most vulnerable

populations.” Id.

      These comments all followed the March 23 statement that the sheriff’s role

is “one of education.” Fortney wanted people to “to listen to the order and stay

home if they don’t need to be out.” Id. at 474-75.

                                           14
In re Recall of Adam Fortney, No. 98683-5
(Gordon McCloud, J., concurring in part/dissenting in part)



      Taken together, these facts do not show a blanket refusal to enforce or an

incitement to violate the law. They show a decision to focus on education and

persuasion to comply with the law, while also expressing disagreement with the

law, and then making those decisions very public.

      When one reads the allegations in context, the first charge alleges that

Fortney failed to enforce and the second charge alleges that he publicized and

promoted his supposed failure to enforce. The petition does not show that Forney

manifestly abused his discretion in a manner that incited disobedience of the law.

The second allegation is no more and no less than publication of Fortney’s

supposed failure to enforce, i.e., the first allegation. I would therefore hold that the

incitement recall charge fails. 5




      5
         The redundancy of these charges dooms the incitement charge for an additional
reason, also. We have held that where a recall petition fails to “provide[] concrete
examples [of facts] beyond what is already covered by” a separate, redundant, recall
charge, we do not “allow the voters two bites at the same apple.” Sun, 177 Wn.2d at 261.
The majority is correct that in In re Recall of Riddle, we allowed two similar recall
charges based on two similar failures to act—failures to transmit orders—to proceed to
the voters. 189 Wn.2d 565, 572-73, 577, 403 P.3d 849 (2017). But the petition in Riddle
alleged that more than one type of order languished, that more than one type of court user
suffered, and that Riddle violated more than one statutory duty. The failure-to-enforce
and incitement charges in this case should be governed by Sun, not Riddle.
                                           15
In re Recall of Adam Fortney, No. 98683-5
(Gordon McCloud, J., concurring in part/dissenting in part)



                                     CONCLUSION

      Fortney wields substantial discretion as the chief law enforcement officer of

Snohomish County. In his official capacity, he may decline to enforce certain laws

and he may announce his official enforcement decisions over social media. Such

executive decisions are a classic example of the separation of powers working as

intended. Because I do not find that Fortney abused the discretion due his office, I

would not subject him to a recall vote for incitement to violate the Stay Home –

Stay Healthy proclamation.




                                                __________________________



                                                ___________________________




                                           16